446 So.2d 252 (1984)
Laurie Elaine McCARTHY, Appellant,
v.
STATE of Florida, Appellee.
No. 83-501.
District Court of Appeal of Florida, Fifth District.
March 8, 1984.
James B. Gibson, Public Defender, and Cynthia Karl-Stamm, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Evelyn D. Golden, Asst. Atty. Gen., Daytona Beach, for appellee.
COBB, Judge.
This is another case which challenges the propriety of submitting a tape recording of jury instructions to the jury for consideration during deliberation. Although we previously have expressed our concern about the problems attendant upon this practice, we have declined to reverse where no prejudice has been shown to result. Powell v. State, 443 So.2d 433 (Fla. 5th DCA 1984); Fayson v. State, 442 So.2d 1030 (Fla. 5th DCA 1983); DeWitt v. State, 442 So.2d 1029 (Fla. 5th DCA 1983).
In a more recent case, Woodring v. State, 448 So.2d 529 (Fla. 5th DCA 1984), we reversed when the trial judge, upon the jury's request for reinstruction, declined to verbally reinstruct and, instead, attempted to rely upon the jury's ability to find the relevant instructions on the tape. We determined this procedure to be violative of Florida Rule of Criminal Procedure 3.410, and prejudicial to the defendant.
The instant case does not reveal prejudice to the defendant. Despite our previously expressed concerns, we affirm.
AFFIRMED.
ORFINGER, C.J., and SHARP, J., concur.